DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-22-22 has been entered. 
Claim 4, 11, 15, 16 have been canceled. Claims 1-3, 5-10, 12-14, 17-20 remain pending and are under consideration. 
Please do not include text of canceled claims. It is confusing. 
The initial discussion of the claims on pg 4 of the response filed 12-10-15 should provide support for each and every claim amendment, e.g. ---Support for the phase “Drosophila whose genome comprises a nucleic acid sequence encoding human BCR-ABL1 p210wt and a nucleic acid sequence encoding UAS” can be found on pg ___, line ___. The concept of “engrailed Gal4 Drosophila" is found on pg ___, line ___. The concept of crossing the two to obtain a larva whose genome comprises a nucleic acid sequence encoding human BCR-ABL1 p210wt, a nucleic acid sequence encoding UAS, and a nucleic acid sequence encoding GAL4 is found on pg ___, line ___.---.  Where support is implicit, please provide a reasoned explanation.  
Applicant's arguments filed 2-22-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim objections
The “BCR-ABL1 p210wt” flies that “contain a UAS sequence” used for crossing in step i) of claim 1 requires clarification. The Drosophila has a genome comprises a wild-type p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210wt) gene [pg 1, lines 8-12]. It is unclear how the upstream activation sequence (UAS) enhancer (Duffy cited on pg 20, line 21; pg 45, line 29) in the fly is operably linked to the BCR-ABL1 p210wt gene or any other sequence. 
The metes and bounds of “engrailed GAL4” flies in steps i) and ii) cannot be determined (see 112/2nd); however, the Drosohila must at least have a genome comprising a nucleic acid sequence encoding GAL4. 
The offspring obtained in step i) must have a genome comprising the BCR-ABL1 p210wt gene and a nucleic acid sequence encoding GAL4. While the step i) requires “UAS is an enhancer to which GAL4 specifically binds to activate BCR-ABL1 p210wt”, step i) never requires the offspring have a genome comprising the UAS enhancer or that it is operably linked to GAL4 or anything else. It is also unclear whether the offspring in step i) are “engrailed” or not. 
The “BCR-ABL1 p210T315I” flies that “contain a UAS sequence” used for crossing in step ii) of claim 1 requires clarification. The Drosophila has a genome comprises a T315I mutant p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210T315I) gene [pg 1, line 30-pg 2, line 2]. It is unclear how the upstream activation sequence (UAS) enhancer in the fly is operably linked to the BCR-ABL1 p210T315I gene or any other sequence. 
The offspring obtained in step ii) must have a genome comprising the BCR-ABL1 p210T315I gene and a nucleic acid sequence encoding GAL4. While the step ii) requires “UAS is an enhancer to which GAL4 specifically binds to activate BCR-ABL1 p210T315I”, step ii) never requires the offspring have a genome comprising the UAS enhancer or that it is operably linked to GAL4 or anything else. It is also unclear whether the offspring in step ii) are “engrailed” or not. 
Claim 1 contains two step iii)s (pg 3, lines 3 and 4 of the response filed 2-22-22). 
The 2nd step iii) requires driving expression of “BCR-ABL1 p210wt” and “BCR-ABL1 p210T315I” in the larvae obtained in steps i) and ii); claim 1 never requires driving expression of the proteins in the larvae given the test compound (the 1st step iii). Accordingly, there is no nexus between the 1st step iii) and the 2nd step iii) or determine whether the compound in step iii) is capable of treating chronic myeloid leukemia.  
There is no nexus between the steps and determining whether the compound in step iii) is capable of treating chronic myeloid leukemia. The claim requires administering the compound to the offspring obtained in step i) but does not require administering the compound to the offspring in step ii). The claim requires driving expression of the proteins in the offspring obtained in step i) and ii) but does not require administering the compound to the offspring in step ii). The offspring obtained in steps i) and ii) are cultured in step iv), and survival is determined as compared to a control in step v). However, it is unclear whether “BCR-ABL1 p210wt” offspring are compared to the “BCR-ABL1 p210T315I” offspring as the control, if “BCR-ABL1 p210wt” offspring must be compared to “BCR-ABL1 p210wt” offspring not given the compound, or if “BCR-ABL1 p210T315I” offspring must be compared to “BCR-ABL1 p210 T315I” offspring not given the compound. It is unclear whether “BCR-ABL1 p210 T315I” or “BCR-ABL1 p210 T315I” expression must be “driven” in the controls. Much clarification is still required. 
The method is not “in vitro” as required in claim 1 because it uses live Drosophila larvae. The preamble can be written more clearly as ---A method of screening for a compound that treats chronic myeloid leukemia using Drosophila larvae, the method comprising:---
Claim 1 uses the term “therapeutic” and “compound” to describe the test agent. Please pick one and use it throughout the claim set. 
It is unclear how the “screening a compound library for the candidate therapeutic” in claim 2 correlates to the “therapeutic” or “compound” in claim 1. 
There are two BCR-ABLs in line 3 of claim 2; BCR-ABL in line 4 and throughout the claim set should be BCR-ABL1. 
It is unclear how determining whether the compound in claim 2 prevents rough eye phenotype in “BCR-ABL1 p210wt” adult flies correlates determining whether the compound treats leukemia in claim 1. It is unclear how the “adult flies” correlate to the “BCR-ABL1 p210wt” comprising UAS, in step i), the offspring larvae comprising “BCR-ABL1 p210wt” and GAL4 in step i), the offspring larvae comprising “BCR-ABL1 p210wt” and GAL4 given a compound in step iii), or the offspring larvae comprising “BCR-ABL1 p210wt” and GAL4 used in the “determining” step v). 
Claim interpretation
There are still significant unknowns about whether the GAL4 Drosophila are GMR-GAL4 flies (pg 20, para 77), whether UAS is operably linked to anything in the starting flies or the offspring, the controls, and the link between survival of Drosophila that express BCR-ABL1 p210wt or BCR-ABL1 p210T315I and compounds that treat myeloid leukemia.  
Tracey (Genetics, 2000, Vol. 154, pg 273-284) taught “Drosophila strains that express GAL4 specifically at one stage of development or in a specific cell type can be mated to strains carrying a GAL4-responsive transgene that expresses any gene of interest (UASG-X) in order to induce expression of gene X in a genetically controlled manner”. Pg 274, col. 1, 1st full paragraph). The structure of applicants’ GAL4 Drosophila strain is unclear. It is unclear whether it expresses during a specific stage or in a specific cell type. It is unclear what at what specific stage or in what specific cell type GAL4 expresses. 
The best interpretation of claim 1 is below:
A method of screening for a compound that treats chronic myeloid leukemia, the method comprising: 
i) crossing Drosophila whose genomes’ comprise a nucleic acid sequence encoding BCR-ABL1 p210wt operably linked to a UAS sequence with Drosophila whose genomes’ comprise a nucleic acid sequence encoding GAL4 such that larvae whose genomes’ comprise a nucleic acid sequence encoding BCR-ABL1 p210wt operably linked to a UAS sequence and a nucleic acid sequence encoding GAL4 are obtained; and 
ii) crossing Drosophila whose genomes’ comprise a BCR-ABL1 p210T315I gene operably linked to a UAS sequence with Drosophila whose genomes’ comprise a nucleic acid sequence encoding GAL4 such that larvae whose genomes’ comprise a nucleic acid sequence encoding BCR-ABL1 p210T315I operably linked to a UAS sequence and a nucleic acid sequence encoding GAL4 are obtained; 
iii) administering a compound to the larvae obtained in step i) or ii); 
iv) allowing BCR-ABL1 p210wt or BCR-ABL1 p210T315I expression in the larvae to occur; 
v) determining the survival of the larvae obtained in step iv), wherein increased survival of the larvae as compared to larvae not administered the compound indicates the compound treats chronic myeloid leukemia. 
It remains unclear how survival or rough eye phenotype in Drosophila in context of the claims indicates the compound is capable of treating leukemia. 

Claim Rejections - 35 USC § 112
Indefiniteness
Claims 1-3, 5-10, 12-15, 16-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The previous rejections have been withdrawn because claim 1 has been nearly completely changed. 
New rejections
i) The metes and bounds of “engrailed GAL4 Drosophila flies” in claim 1 is unclear. It is unclear whether the concept encompasses any flies that express exogenous GAL4, if it is limited to flies that express exogenous GAL4 under the control of an endogenous promoter, if it is limited to flies that express exogenous GAL4 and UAS, an enhancer to which GAL4 specifically binds to activate gene transcription, if it limited to the “glass-multimer reporter promoter GMR GAL4 which drives expression in differentiating photoreceptors posterior to the morphogenetic furrow (pg 20, lines 18-20), or if it is limited to flies that express an endogenous protein under the control of a GAL4 promoter in the absence of exogenous GAL4 expression. The specification discusses “engrailed-GAL4” flies (pg 2-3, para 10-12); pg 13, para 46, discusses GAL-UAS expression; pg 14, para 49 discusses Glass multimer reporter (GMR)-GAL4 and using the GAL4-UAS system to drive expression of wild-type p210 and p210T315I. Claim 6 requires “a engrailed-GAL4 driver to drive expression of the human BCR-ABL gene” which may infer the GAL4 flies simply contain a GAL4 regulatory region. The specification does not define “engrailed GAL4” flies. The metes and bounds of “UAS [being] an enhancer to which GAL4 specifically binds to activate” p210wt or p210T315I in steps i) and ii) cannot be determined. The specification does not teach the metes and bounds of the flies in which the UAS enhancer alone or in combination with GAL4 is used to induce p210wt or p210T315I expression. It is unclear whether the UAS enhancer is operably linked to the BCR-ABL1 p210wt or BCR-ABL1 p210wt genes or some other sequence. It is unclear whether the UAS enhancer alone or in combination with GAL4 is responsible for the “driving” of expression or the “imaginal disc promoter engrailed-GAL4 gene” in the 2nd step iii). Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
ii) The structure of a “BCR-ALB1 p210wt” flies containing a UAS sequence in step i) of claim 1 is unclear. It is clear that the Drosophila have a genome comprises a wild-type p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210wt) gene [pg 1, lines 8-12]. However, it is unclear whether the upstream activation sequence (UAS) enhancer (Duffy cited on pg 20, line 21; pg 45, line 29) in the fly is operably linked to the BCR-ABL1 p210wt gene or any other sequence, and if so how. 
iii) The structure of “BCR-ALB1 p210T315I” flies containing a UAS sequence in step ii) of claim 1 is unclear. It is clear the Drosophila have a genome comprises a T315I mutant p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210T315I) gene [pg 1, line 30-pg 2, line 2]. However, It is unclear whether the upstream activation sequence (UAS) enhancer (Duffy cited on pg 20, line 21; pg 45, line 29) in the fly is operably linked to the BCR-ABL1 p210T315I gene or any other sequence, and if so how.
iv) The structures of the genomes of the larvae obtained in crossing steps i) and ii) is unclear. Claim requires the larvae comprise the BCR-ABL1 p210wt or BCR-ABL1 p210T315I gene, the GAL4 gene, and the UAS gene, none of which have antecedent basis in the claim. line 3 of step i) or ii) requires a UAS sequence, not a UAS gene. Item b) of steps i) or ii) requires the UAS “gene” is an enhancer; however, UAS is not a gene, it is enhancer. Nowhere does step i) or ii) indicate how the UAS enhancer is operably linked to the BCR-ABL1 p210wt or BCR-ABL1 p210T315I gene, the GAL4 gene or any other gene in the larvae offspring. This makes the structure of the offspring unclear. 
v) The step of “driving the expression of the [the BCR-ABL1 p210wt or BCR-ABL1 p210T315I gene] in the imaginal discs of larvae obtained in step i) or ii) “using imaginal disc promoter engrailed-GAL4 gene” in the 2nd step iii) makes the claim indefinite. The 2nd step iii) uses both types of offspring; however, it does not have a nexus with the 1st step iii) which only requires administering the compound to the offspring obtained in step i). The structure of a “imaginal disc promoter engrailed-GAL4 gene” is not taught in the specification or the time of filing and cannot be envisioned. The meaning of “engrailed” cannot be determined, specifically how it relates to the structure of the genome of the larvae. It is unclear how an “imaginal disc promoter engrailed-GAL4 gene” in the flies correlates to the UAS enhancer or the GAL4 gene. It is unclear how an “imaginal disc promoter engrailed-GAL4 gene” drives expression of p210wt or p210T315I. Accordingly, those of skill would not be able to determine the structure or function of the larvae in step iii) or how to drive expression of p210wt or p210T315I. 
vi) The concept of driving expression of p210wt or p210T315I in flies, but only administering the compound to flies that express p210wt in the 1st and 2nd step iii)s makes the claim unclear. It is unclear why the p210T315I flies are required in the method at all if they’re not being given the compound. 
vii) The determining step v) is unclear. While the step requires determining survival of larvae in which p210wt or p210T315I has been expressed, they are not the larvae obtained in step i) given the compound (the 1st step iii). While the step requires “control larvae not administered the compound”, it is unclear whether p210T315I larvae are the controls because they have not been given a compound. It is unclear whether larvae in p210wt larvae given the compound must be compared to p210wt larvae not given the compound. Since the claim does not require administering the compound p210T315I larvae, it is unclear how to use the p210T315I larvae in the determining step. 
viii) It is unclear how increased survival of flies that express p210wt or p210T315I in the presence of a compound indicates the compound is a “therapeutic for chronic myeloid leukemia” or “treats chronic myeloid leukemia” (preamble and last line of claim 1, respectively). It is illogical that a compound that allows survival of a fly that expresses p210wt or p210T315I as compared to a fly that expresses p210wt or p210T315I not given the compound indicates the compound is capable of treating disease. Accordingly, those of skill would not be able to determine how to make any determination about a compound using survival of flies that express p210wt or p210T315I. 
ix) Claim 2 is indefinite because it is unclear how “screening a compound library for the candidate therapeutic that prevents a rough eye phenotype” in p210wt adult flies correlates to the BCR-ABL1 p210wt flies in step i), the larvae in which p210wt expression has been driven in the 2nd step iii), determining survival, or determining compounds that treat leukemia. It is unclear how a compound that “prevents developmental block at larval stage” in BCR-ABL1 p210G315 larvae correlates to the BCR-ABL1 p210G315 flies in step ii), the larvae in which p210G315 expression has been driven in the 2nd step iii), determining survival, or determining compounds that treat leukemia. It is unclear how or whether the “compound library for the candidate therapeutic” correlates to the “therapeutic” or “compound” in claim 1 (first and last lines, respectively). The metes and bounds of when “rough eye” is prevented “efficiently” in line 2 cannot be determined; delete “efficiently”. The metes and bounds of when a compound “prevents developmental block at larval stage” cannot be determined. It is unclear how a compound that “prevents developmental block at [ ] pupal stage” in BCR-ABL1 p210wt larvae correlates to the BCR-ABL1 p210wt flies in step i), the larvae in which p210wt expression has been driven in the 2nd step iii), determining survival, or determining compounds that treat leukemia. The metes and bounds of when a compound “prevents developmental block at [ ] pupal stage” cannot be determined. It is unclear whether a compound that “blocks” a larva stage prevents the insect from becoming a larva, makes it more difficult to become a larva, or causes it to be maintained as a larva. It is unclear whether a compound that “blocks” a pupal stage prevents the insect from becoming a pupa, makes it more difficult to become a pupa, or causes it to be maintained as a pupa. Finally, there is no nexus between step 2 and determining whether the compound treats leukemia. Accordingly, claim 2 is indefinite. 
x) It is unclear how the phrase “associated with chronic myeloid leukemia” further limits the BCR-ABL1 p210wt or BCR-ABL1 p210T315I larvae in the phrase “BCR-ABL1 p210wt larvae and the BCR-ABL1 p210T315I larvae associated with chronic myeloid leukemia” in claim 3. It is unclear how or whether the “therapeutic for chronic myeloid leukemia” correlates to the compound in claim 1. It is unclear whether claim 3 is intended to be an active step of determining whether rough eye or lethality occur in the BCR-ABL1 p210wt or BCR-ABL1 p210T315I larvae and making a determination about whether the compound treats leukemia, or whether claim 3 is simply describing a function of the compound in claim 1 that must occur if increased survival occurs. 
xi) Claim 5 is indefinite because it is unclear whether the “examining eye and lethal phenotypes” is performed on the larvae given the compound in the 1st step iii), the larvae in which BCR-ABL1 p210wt or BCR-ABL1 p210T315I has been driven, or the larvae cultured in DMSO. Furthermore, it is unclear how the “examining” has a nexus with determining whether the compound treats leukemia as required in claim 1. In particular it is unclear how to examine the eye and make any determination about whether the compound treats leukemia and the controls required to do so. 
xiv) The metes and bounds of “an engrailed-GAL4 driver to drive the expression of the human BCR-ABL1 p210wt gene in imaginal discs [ ] using an imaginal disc promoter engrailed-GAL4 gene to drive expression of the human BCR-ABL1 p210wt gene” in claim 6 are unclear. The metes and bounds of the “engrailed-GAL4 driver” are unclear because the phrase is not disclosed in the specification or the art at the time of filing. If the “engrailed-GAL4 driver” is a regulatory region operably linked to the BCR-ABL1 p210wt genes, the structure of the regulatory region and its operable linkage to the BCR-ABL1 p210wt coding regions cannot be determined. Fig. 20A shows “engrailed GAL4>BCR-ABL1p210” (assumed to be wild-type) but not the structure of the engrailed-GAL4 sequence or its operable linkage to BCR-ABL1 p210wt. 
xv) The phrase “wherein the BCR-ABL1 p210T315I gene comprises one or more mutations” in claims 7 and 10 does not make sense because the BCR-ABL1 p210T315I gene already has one or more mutation, i.e. the G351I substitution. 
xvi) Claim 9 is indefinite because the phrase “determining whether the larvae have the rough eye phenotype including the presence or absence of a characteristic area at the lower end of the eye characterized by loss of ommatidial facets known as an eye groove” is unclear. It is unclear how the phenotype allows those of skill to determine whether the compound treats CML. It is also unclear how to perform the method because it is unclear when an eye is “rough”, because the “presence or absence of ommatidial facets” includes any eye, because the metes and bounds of the “lower” end of the eye are not disclosed, and because the phrase “known as an eye groove” appears to be an example of “ommatidial facets”. Regarding the phrase "for example"; it renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase “determining the decreasal of rough eye phenotype” in claim 9 does not make sense because “decreasal” is not word, the metes and bounds of “rough” are unclear, and because it is unclear when the decrease is observed in an individual fly or in a population of flies. 
xix) Claim 12 is indefinite because it is dependent upon claim 11 which has been canceled, because “decreasal” is not a word, it is unclear when rough eye is “associated with” leukemia, the metes and bounds of “ommatidial fusion” are unclear, the metes and bounds of when mechanosensory bristles are misplaced are unclear, the metes and bounds of when a groove at the lower end of the eye is “characteristic”, the metes and bounds of the “lower end” of the eye are unclear, and because it is unclear how a groove on the eye is “characterized by the loss of ommatidial facets”. 
xx) Claim 13 is indefinite because it does not require administering compound to a fly or larvae, because the metes and bounds of “rough” eye are unclear, because it is unclear whether “reverse rough eye” occurs in a single fly or if it occurs in a lineage of flies after breeding. 
xxi) Claim 14 remains indefinite because “screening for treatments for other single and compound mutations in CML” does not make sense in view of the larvae with BCR-ABL1 p210wt and BCR-ABL1 p210T315I genes in claim 1. It is unclear how other treatments can be screened for when the fly only has BCR-ABL1 p210wt and BCR-ABL1 p210T315I genes. Perhaps claim 14 is simply meant to limit the compound to TKIs. 
xxv) Claim 17 is indefinite because the steps for identifying whether the BCR-ABL1 p210T315I gene in the flies/larvae “confers additional severity in the pathogenesis” are missing. The steps and reagents required to identify whether the BCR-ABL1 p210T315I gene in the flies/larvae “confers additional severity in the pathogenesis” are unclear from the specification and are not in the claim. 
xxvi) Claims 18-20 are indefinite because they are unclear. While the claim require administering dasatinib, posnatinib, imatinib to BCR-ABL1 p210wt flies, and it is unclear how to obtain a “dose response for treating” or to determine the metes and bounds of the “average posterior eye defect area”. It is unclear how to make any determination about whether compound is capable of treating leukemia based on the “average posterior eye defect area”. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.

Claims 1-3, 5, 12, remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The phrases “the human BCR-ABL1 p210wt gene”, “the GAL4 gene”, the UAS gene, and “the human BCR-ABL1 p210T315I gene” in claim 1 lack antecedent basis. 
Claim 12 is indefinite because it is dependent upon claim 11 which has been canceled. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.

Claims 1-3, 5-10, 12-15, 16-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for “a BCR-ABL1 p210wt Drosophila that has a BCR-ABL1 p210wt gene and a UAS sequence” in claims 1, 6, 9. The structure of the UAS sequence cannot be found, and a fly containing both the BCR-ABL1 p210wt gene and the UAS sequence cannot be found. 
The specification lacks written description for “a BCR-ABL1 p210T315I Drosophila that has a BCR-ABL1 p210T315I gene and a UAS sequence” in claims 1, 6, 9. The structure of the UAS sequence cannot be found, and a fly containing both the BCR-ABL1 p210T315I gene and the UAS sequence cannot be found. 
The specification lacks written description for an “engrailed GAL4” Drosophila that contains a “GAL4 gene expression” as required in claims 1 and 6. The specification contemplates using a “engrailed-GAL4” (pg 14, line 1) as a “driver” in expression of BCR-ABL in imaginal discs. The specification teaches “Genotypes indicated are under the control of the imaginal disc promoter engrailed-GAL4” (pg 3, line 5) but does not relate to flies containing a nucleic acid sequence encoding BCR-ABL1 p210wt or BCR-ABL1 p210T315I or crossing BCR-ABL1 p210wt or BCR-ABL1 p210T315I flies with GAL4 flies. Fig. 10 describes a “UAS-MCS-SV40” cassette which appears to relate to a UAS promoter appears to contain GAL4 binding sites (Fogerty, Oncogene, 1999, Vol. 18, pg 219-232, pg 229, 1st full para); however, Fig. 10 does not appear to relate to flies containing a nucleic acid sequence encoding BCR-ABL1 p210wt or BCR-ABL1 p210T315I or crossing BCR-ABL1 p210wt or BCR-ABL1 p210T315I flies with GAL4 flies. Overall, the specification does not teach the structure of a “engrailed-GAL4” Drosophila or crossing it with BCR-ABL1 p210wt or BCR-ABL1 p210T315I Drosophila as required in claims 1 and 6. 
The specification lacks written description for administering compounds to a BCR-ABL1 p210wt or BCR-ABL1 p210T315I larvae and driving expression “using imaginal disc promoter engrailed-GAL4” as required in claim 1. Fig. 1 (pg 2-3) describes a Drosophila larva whose genome comprises a nucleic acid sequence encoding human BCR-ABL1 p210wt operably linked to an “engrailed-GAL4” promoter. The specification and the art at the time of filing do not teach the structure of “engrailed-GAL4” as required in claim 1. The specification does not teach administering a compound to a Drosophila fly whose genome comprises nucleic acid sequences encoding BCR-ABL1 p210wt or BCR-ABL1 p210T315I operably linked to a GAL4 (UAS?) promoter as encompassed by claim 1. Accordingly, the specification lacks written description for administering compounds to BCR-ABL1 p210wt or BCR-ABL1 p210T315I larvae, and driving expression using “engrailed-GAL4” as required in claim 1. 
The specification lacks written description for culturing larvae in DMSO or tyrosine inhibitors as required in claim 1. The specification does not use the phrase tyrosine inhibitor or contemplate using such inhibitors as an alternative to DMSO. Accordingly, the concept lacks written description. 
The specification lacks written description for using survival data to determine whether a compound is capable of treating CML as required in claim 1. As written, the claim appears to make some association between survival of the larvae given a test compound and its ability “for a therapeutic for chronic myeloid leukemia”; however, the specification and the art at the time of filing do not make any such positive correlation. The specification teaches how to test for survival after a fly is given a test compound; however, the specification does not make adequate positive correlation the survival in larvae expressing human BCR-ABL1 p210wt or BCR-ABL1 p210T315I driven by “engrailed-GAL4” after being given a compound and the compound’s ability to treat CML. The specification and claim do not indicate whether increased or decreased survival after being given the compound is linked to the compound’s ability to treat CML. There specification or art at the time of filing do not provide adequate guidance that any compound that increases or decreases survival in the flies would treat any CML. There is no reasonable indication that the compound would change the p210T315I mutation to wild-type. There is no reasonable indication that suppression of p210T315I would treat CML. There is not reasonable indication that a compound that affects the survival of a larvae with the mutant genotype in claim 1 would be able to affect the survival of CML patients with different mutant BCR-ABL genotypes. Accordingly, the specification lacks written description for using survival data after a fly has been given a compound to determine whether the compound is capable of treating CML as required in claim 1.
The specification lacks written description for a transgenic Drosophila whose genome comprises a human BCR-ABL1 p210wt gene, a human BCR-ABL1 p210T315I gene, or an “engrailed-GAL4” as required in claim 6. The specification contemplates using a “engrailed-GAL4” (pg 14, line 1) as a “driver” in expression of BCR-ABL in imaginal discs. Pg 3, line 5, teaches: “Genotypes indicated are under the control of the imaginal disc promoter engrailed-GAL4”, and the UAS promoter described by Fogerty has “five tandem GAL4 binding sites referred to as UAS” (pg 229 1st full paragraph). However, the specification does not teach any Drosophila whose genome comprises a nucleic acid sequence encoding human BCR-ABL1 p210wt, human BCR-ABL1 p210T315I driven by “engrailed-GAL4” as encompassed by claim 6. Accordingly, the specification lacks written description for the structure of the fly in claim 6. 
The specification lacks written description for using any rough eye phenotype data to determine whether a compound is capable of treating CML or “reverse developmental block” as required in claims 3 and 9. As written, the claim appears to make some association between the “rough eye” phenotype or “reverse developmental block” of the larvae after being given a compound and the compound’s ability “for a therapeutic for chronic myeloid leukemia”; however, the specification and the art at the time of filing do not make any such positive correlation. The specification teaches how to assess for a “rough eye” phenotype or “reverse developmental block” after a fly is given a test compound; however, the specification does not make adequate positive correlation the “rough eye” phenotype or “reverse developmental block” in larvae expressing human BCR-ABL1 p210wt or BCR-ABL1 p210T315I driven by “engrailed-GAL4” after being given a compound and the compound’s ability to treat CML. The specification and claim do not indicate whether increased or decreased “rough eye” or “reverse developmental block” after being given the compound is linked to the compound’s ability to treat CML. There specification or art at the time of filing do not provide adequate guidance that any compound that increases or decreases “rough eye” or “reverse developmental block” in the flies would treat any CML. There is no reasonable indication that the compound would change the p210T315I mutation to wild-type. There is no reasonable indication that suppression of p210T315I would treat CML. There is not reasonable indication that a compound that affects the survival or “reverse developmental block” of a larvae with the mutant genotype in claim 1 would be able to affect the survival of CML patients with different mutant BCR-ABL genotypes. Accordingly, the specification lacks written description for using any “rough eye” or “reverse developmental block” data after a fly has been given a compound to determine whether the compound is capable of treating CML as required in claims 3 and 9.
The concept of “screening” of a “compound library” separately from the “screening” of a “candidate therapeutic” in claims 2 and 13 lacks written description. While pg 16, line 17, teaches the system can screen for compounds in a library “that are most likely to be potential CML treatments”, the specification does not contemplate “screening” of a “candidate therapeutic” followed by “screening of a compound library” as required in claim 2 and 13. Accordingly, the concept as newly amended lacks written description. 
The specification lacks written description for “testing TKIs in combination with other drugs that can target CSCs such as Hedgehog pathway inhibitors” to “screen for treatments for other single and compound mutations” as required in claim 14. The specification does not teach how to administer TKIs and “other drugs [that] target CSCs” to the flies and make any determination about their ability to treat “other single and compound mutations in CML” as claimed. The specification does not describe a step of “testing of TKIs in combination with [drugs that target CSCs]” that is separate from the screening for “rough eye” and “reverse developmental block” as required in claim 14. It is unclear how the mutant genotype of the larvae in claim 1 correlates to “other single and compound mutations in CML”. It is unclear how administering TKIs and the “drugs” together in a step separate from the “administering a candidate therapeutic” in claim 1 can provide any knowledge about compounds that affect the survival, rough eye, “reverse developmental block” phenotypes. 
The specification lacks written description for how to identify “whether T315I mutation confers any additional severity in the pathogenesis” using the method of claim 17. The specification does not teach how the larvae with the mutant BCR-ABL p210T315I genotype used in the method of claim 1 as newly amended can be used to identify “whether T315I mutation confers any additional severity in the pathogenesis” as required in claim 17. The specification does not teach whether “T315I” is the BCR-ABL p210T315I gene in claim 1 or some other T315I mutant. The specification does not teach the control used to determine whether “additional severity in the pathogenesis” is linked to BCR-ABL p210T315I. 
The specification lacks written description for claims 18-20 because the specification does not provide adequate guidance for administering dasatinib, posnatinib, imatinib, or any of the other compounds listed in claim 18-20 as well as the “candidate therapeutic” as required in the claims. Likewise, the specification lacks written description for making any determination about whether the “candidate therapeutic”, dasatinib, posnatinib, imatinib, or any of the other compounds listed in claim 18-20 affect the “dose-response”. The specification does not teach administering dasatinib, posnatinib, imatinib, or any of the other compounds listed in claim 18-20 to flies that display decreased eye defect after being given the “candidate therapeutic” as required in claims 18-20. Accordingly, the claims lack written description. 
The specification lacks written description for a BCR-ABL p210T315I gene comprising one or more mutations in claims 7, 10. The BCR-ABL p210T315I gene in claims 6 and 9 already has the T315I substitution. The specification does not teach making other mutations in the BCR-ABL p210T315I gene. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 

The art at the time of filing did not reasonably teach or suggest crossing a Drosophila comprising a human BCR-ABL p210wt gene and UAS sequence with a Drosophila with an “engrailed-GAL4 driver” or crossing a Drosophila comprising a human BCR-ABL p210T315I gene and UAS sequence with a Drosophila with an “engrailed-GAL4 driver” as required in steps i) or ii) of claim 1. 
The art at the time of filing did not reasonably teach or suggest a Drosophila comprising a human BCR-ABL p210T315I gene, a human BCR-ABL p210T315I gene and an “engrailed-GAL4 driver” as required in claim 6.  
The art at the time of filing did not reasonably teach or suggest administering a compound to a Drosophila larvae that express human BCR-ABL p210wt or human BCR-ABL p210T315I, determining whether the larvae have a rough eye phenotype, and determining whether the compound is capable of treating chronic myeloid leukemia based on the rough eye phenotype. 

Conclusion
No claim is allowed.  

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632